DETAILED ACTION
Response to Amendment
Claims 1, 3-10, 12-14, and 16-20 are pending. Claims 1, 3-10, 12-14, and 16-20 are amended directly or by dependency on an amended claim. Claims 2, 11 and 15 are canceled.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 31 August, 2021, with respect to the 35 USC 103 rejections of claims 2 and 15 (limitations of which are now incorporated into claims 1 and 14) have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3-9, 14, and 16-20 have been withdrawn by virtue of now containing the allowable subject matter. In particular, “As noted in the interview, Dharur discusses adjusting the location of the bounding box based on the motion vector. It does not discuss a new bounding box that is larger in area than an original bounding box, as required by the claims. Moreover, the cited portion of Dharur that discusses boxes of different sizes is part of an unrelated discussion in the specification about using a neural network to make multiple feature maps. The lack of relevance of this section of Dharur is particularly clear here where the claims (via the original independent claims 1 and 14) require that the new bounding box be predicted without analyzing the frame using the neural network” is persuasive. 
Applicant’s arguments, see pages 10-11, filed 31 August, 2021, with respect to the 35 USC 103 rejections of claim 11 (limitations of which are now incorporated into claim 10) have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 10-12 have been withdrawn by virtue of now containing the allowable subject matter. In particular, “Dharur discusses adjusting the location of the bounding box based on the motion vector. It does not discuss a new bounding box that is larger in area than an original bounding box, as required by the claims. Moreover, the cited portion of Dharur that discusses boxes of different sizes is without analyzing the frame using the object detection algorithm”.
Allowable Subject Matter

Claims 1, 3-10, 12-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, Applicant arguments with respect to Dharur and Chiba et al. inadequately disclosing “wherein the new bounding box is predicted based on the bounding box and the magnitude of the delta such that the new bounding box is larger in area than the bounding box by an amount that is proportional to the magnitude of the delta” were persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims: 

“SqueezeDet: Unified, Small, Low Power Fully Convolutional Neural Networks for Real-Time Object Detection for Autonomous Driving” 2017: At the inference stage, we only kept the top 64 detections with highest confidence, and use NMS to filter the bounding boxes.

    PNG
    media_image1.png
    304
    480
    media_image1.png
    Greyscale


“Accurate Speed Measurement from Vehicle Trajectories using AdaBoost Detection and Robust Template Tracking” 2007 The tracker is initialized as follows. Initial detections are compared for three subsequent frames. If the velocities obtained from the bottom line positions and the scale changes of these three frames are consistent with a physical motion of a vehicle on the ground plane, the bounding box of the third detection is used to initialize the tracker. For each following frame, the bounding box found by the tracker is compared with the new output of the detector. In case that the tracking results in a consistent velocity, detections in the vicinity are suppressed. In case that the tracking algorithm does not converge, or results in a velocity that is not consistent with motion on the ground plane, the tracker result is suppressed and the nearest detection that does provide a consistent velocity is used as next bounding box. This redetection scheme is crucial for detection at a near range, where the vertical viewpoint causes large changes in the position and appearance between subsequent frames and where the approximation of the vehicle's rear end as a planar patch vertical to the ground plane fails.

Bounding Box Regression with Uncertainty for Accurate Object Detection” 2019 

    PNG
    media_image2.png
    265
    702
    media_image2.png
    Greyscale


Two types of neighboring bounding boxes will get lower weights during voting: (1) Boxes with high variances. (2) Boxes that have
small IoU with the selected box


    PNG
    media_image3.png
    518
    683
    media_image3.png
    Greyscale


US 10269125 B1: As one example, at the step of (d), the testing device generates a Kalman gain by using the estimated error covariance, updates a current state vector of the current bounding box according to information on a position of the current bounding box by using the Kalman gain and the estimated state vector, and updates a current error covariance of the current video frame by using the Kalman gain and the estimated error covariance; generating at least one current bounding box corresponding to the object on the current video frame by referring to the regression delta and the seed box, and adjusting the current bounding box by using the Kalman filter algorithm

US 20190042850 A1: Keeping the size of the tracked bounding box fixed, we update the position of the bounding box so that a magnitude of difference image energy inside the bounding box is maximized.  If the magnitude of the difference image energy is greater than a threshold, then the location of the bounding box is updated to be the location that maximizes the magnitude of difference image energy.

US 10891488 B2: Track bounding boxes may be enlarged by some percentage (typically between 1% and 50%, or a more specified percentage, such as 20%) before feature extraction to help with jitter in the underlying detection bounding boxes.  In some embodiments, the bounding boxes may be enlarged by between 5% and 40%, although smaller and lower ranges may be possible.  In one embodiment, the structure of the CNN in the model is based on AlexNet (see Literature Reference No. 8) and has 5 layers of convolution-rectification-pooling followed by 2 fully-connected layers

US 10878284 B2: The white dashed box in the image at the upper portion in a third column in FIG. 4 is a bounding box of the non-zero area in the enlarged object extraction component, and the image at the lower portion in the third column in FIG. 4 is the initial sample image.  The highlighted rectangular area (area including a bird in the image) in the image in a fourth column in FIG. 4 indicates an area in the initial sample image which is to be cropped using the bounding box.  Finally, the cropped image, which is the scale-adjusted sample image, is shown in a fifth column of FIG. 5.  The scale-adjusted sample image can be used as an input image of the image model in a next round of training

US 10223611 B1:  Referring to FIG. 3A, an object may be detected within the image 300 using a 7.times.7 general activation map.  In some embodiments, each value within the map is compared to a predetermined threshold value and a bounding box 302 may be drawn around the elements of the map that have values above the threshold. The bounding box 302 approximately corresponds to the location of the object within the image 300.  In some embodiments, the threshold value may be a parameter that can be adjusted based on a desired granularity for the bounding box 302.  For example, the threshold value may be lowered to increase the size of the bounding box 302, or raised to decrease the size of the bounding box.

US 9020190 B2: Accordingly, analysis of video frame data at 106 that finds a large bounding box with a lot of motion in one video frame, followed by a much smaller bounding box with no motion in a subsequent frame, may result in a larger abandonment value assignment to associated alert relative to another alert wherein the extracted motion features do not manifest such an observation.  Thus, in one aspect, the abandonment attribute value assigned to the 

US 7136507 B2: Therefore, p.sub.pos measures the distance between the maintained node 
(x.sub.1, y.sub.1) and the back projected location of the current detected node (x.sub.2, y.sub.2) according to its optical flow (flow.sub.x, flow.sub.y) which is weighted by its uncertainty (p.sub.flow).  These distances are relative distances between the differences in x and y directions and the bounding box size of the current detected node.  The metric tolerates larger distance errors for larger boxes.  diff.sub.x, diff.sub.y are the differences in the bounding box size of x and y directions, respectively.  The parameter p.sub.size measures the size differences between the bounding boxes and penalizes the inconsistence in size changes of x and y directions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661